Citation Nr: 1723077	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  16-28 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The appellant enlisted in the Army National Guard in August 1979, and he served an initial period of active duty for training (ACDUTRA) from January 21, 1980 to April 17, 1980; he also had various unverified periods of active and inactive duty for training.  He retired from the National Guard in April 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In that decision, the RO determined that the appellant was not eligible to apply for service connection because he had not completed sufficient active duty service to establish veteran status under 38 C.F.R. § 3.12a.

The Board notes that the instant appeal arose as a preliminary consideration after the appellant filed a claim of entitlement to service connection for hypertension, a heart condition, and residuals of a stroke in September 2008.  This claim of entitlement to service connection has not yet been adjudicated; instead, the RO found that the appellant did not have qualifying service for purposes of VA compensation benefits.   

However, in light of the Board's decision herein that basic eligibility for VA benefits has been established, the September 2008 claim of entitlement to service connection is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).  Additionally, the issues of entitlement to service connection for a kidney condition and hearing loss and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) were raised by the record in a September 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are also referred to the AOJ for appropriate action.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant served on multiple periods of active duty for training (ACDUTRA) between August 1979 and April 2002 as part of his National Guard service.


CONCLUSION OF LAW

The appellant's ACDUTRA is qualifying military service for the purpose of seeking entitlement to service connection for disease or injury incurred or aggravated during such service; to that extent, basic eligibility for VA benefits has been established.  38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§ 3.6, 3.12(a), 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As the Board's decision below is completely favorable, no further action with respect to the issue decided herein is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

The appellant filed a claim of entitlement to service connection for hypertension, a heart condition, and residuals of a stroke in September 2008.  In an April 2009 administrative decision, the RO denied the claim on the grounds that he did not have qualifying service for purposes of VA compensation benefits.  

Under VA law and regulations, compensation is warranted for disability due to disease or injury suffered in the active military, naval, or air service.  38 U.S.C.A. § 1110.  A "veteran" is defined as a person who served in the active military, naval, or air service. 38 U.S.C.A. § 101(2).  The term "active military service" includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).

In the present case, the evidence of record is sufficient to establish that the appellant had multiple periods of ACDUTRA during his 22 years of National Guard service.  See April 2002 NGB Form 22; April 1980 DD Form 214.  Thus, were the appellant to establish that he was disabled from a disease or injury incurred while he served on ACDUTRA, he would establish veteran status and entitlement to compensation.

As noted, the decision on appeal denied eligibility based on 38 C.F.R. § 3.12a, which states that a minimum period of 24 months of continuous active duty is required for entitlement to VA benefits.  More specifically, as set out in the rating decision and statement of the case (SOC), the RO found that the appellant did not meet the minimum active duty requirements set out at 38 C.F.R. § 3.12a, because he had only National Guard service, and not "active duty" as described in the regulation.  

The Board has reviewed the provisions of 38 C.F.R. § 3.12a, as well as the governing statute (38 U.S.C.A. § 5303A), and finds that the RO's determination was based on a misapplication of law.  The minimum service requirement provisions of 38 U.S.C.A. § 5303A and 38 C.F.R. § 3.12a, by their very terms, expressly exclude "a person with a compensable service-connected disability."  38 C.F.R. § 3.12a (d)(3).  As noted above, the law clearly provides that service connection can be established, and compensation paid, for disability due to disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA.  See 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).  As such, because the appellant served various periods of ACDUTRA, he has at least potential eligibility for VA benefits.

In summary, the appellant meets the requirements of basic eligibility to apply for VA benefits.  The Board notes that it makes no finding as to whether the appellant has established veteran status by showing that he has disability due to disease or injury incurred or aggravated during ACDUTRA.  



ORDER

To the extent indicated above, basic eligibility for VA benefits has been established.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


